                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      EDUARDO PEÑA,                                   Case No. 19-cv-04065-MMC
                                                       Plaintiff,                        ORDER DENYING PLAINTIFF'S
                                  8
                                                                                         MOTION FOR LEAVE TO FILE
                                                 v.                                      MOTION FOR RECONSIDERATION
                                  9

                                  10     WELLS FARGO BANK, N.A.,                         Re: Doc. No. 63
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          In the above-titled action, plaintiff alleges his application for an automobile loan

                                  14   was denied by defendant on a prohibited ground, specifically, on account of his status

                                  15   under Deferred Action for Childhood Arrivals ("DACA"), and, in light of such denial,

                                  16   asserts claims on his own behalf and on behalf of a putative class.

                                  17          By order filed December 23, 2019 ("December 23 Order"), the Court, inter alia,

                                  18   granted defendant's request to bifurcate discovery, such that discovery on plaintiff's

                                  19   individual claims would be conducted prior to class-wide discovery. In said order, the

                                  20   Court noted defendant had offered evidence that its denial of plaintiff's application was

                                  21   not based on plaintiff's status, but, rather, on his failure to provide certain documents,

                                  22   described by defendant as "a properly signed SSA-89" and a "valid work permit, visa, or

                                  23   DACA authorization." (See December 23 Order at 6:14-18.) Now before the Court is

                                  24   plaintiff's Motion, filed January 15, 2020, "for Leave to File a Partial Motion for

                                  25   Reconsideration under Civil Local Rule 7-9," by which motion plaintiffs seek leave to file a

                                  26   motion for reconsideration of the Court's December 23 Order, to the extent the Court

                                  27   granted therein defendant's request to bifurcate discovery.

                                  28          Under the Local Rules of this District, a party seeking reconsideration of an
                                  1    interlocutory order must show (1) "a material difference in fact or law exists from that

                                  2    which was presented to the Court before entry of the interlocutory order" and that "in the

                                  3    exercise of reasonable diligence the party applying for reconsideration did not know such

                                  4    fact or law at the time of the interlocutory order"; (2) "[t]he emergence of new material

                                  5    facts or a change in law occurring after the time of such order"; or (3) "[a] manifest failure

                                  6    by the Court to consider material facts or dispositive legal arguments which were

                                  7    presented to the Court before such interlocutory order." See Civil L. R. 7-9(b).

                                  8           In support of the instant motion, plaintiff has submitted evidence he contends is

                                  9    sufficient to show he did submit to defendant the two documents defendant states were

                                  10   not submitted. First, plaintiff relies on an exchange of emails between plaintiff and one of

                                  11   defendant's employees, which emails, plaintiff asserts, confirm he did submit the subject

                                  12   documents. As plaintiff acknowledges, however, plaintiff possessed the emails prior to
Northern District of California
 United States District Court




                                  13   the entry of the Court's December 23 Order. Next, plaintiff relies on two documents he

                                  14   received from defendant on January 9, 2020, which documents, plaintiff asserts, likewise

                                  15   confirm his submission of the documents. Plaintiff, however, possessed one of those

                                  16   documents prior to December 23 (see Litrownik Decl. Exs. B, D), and plaintiff does not

                                  17   contend the second of those documents establishes any fact not established by the

                                  18   documents plaintiff previously possessed. Lastly, although plaintiff argues the above-

                                  19   referenced documents establish the futility of any motion for summary judgment

                                  20   defendant anticipates filing as to plaintiff's individual claims, the Court is not in a position

                                  21   to prejudge defendant's motion.

                                  22          Under such circumstances, the Court finds that none of grounds set forth in Civil

                                  23   Local Rule 7-9(b) have been satisfied.

                                  24          Accordingly, the motion is hereby DENIED.

                                  25          IT IS SO ORDERED.

                                  26
                                  27   Dated: January 24, 2020
                                                                                                  MAXINE M. CHESNEY
                                  28                                                              United States District Judge
                                                                                       2
